 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ELIJAH GOETHE,                                     No. 2:18-cv-2297 MCE AC P
12                       Petitioner,
13            v.                                         ORDER
14    STUART SHERMAN, WARDEN,
15                       Respondent.
16

17

18          Petitioner has requested a thirty-day extension of time to file a traverse. ECF No. 11. In

19   support of the request, counsel for petitioner has filed a declaration stating that he is unsure of

20   whether the filing due date for the traverse was January 22, 2019, or is January 30, 2019. He

21   further states that his confusion is due to the fact that respondent filed his answer on December

22   21, 2018, but lodged the record on December 31, 2018, which conflicts with Rule 5(c) of the

23   Rules Governing Section 2254 Cases. See id. at 1. In addition, counsel for petitioner states that

24   in recent weeks, he has also had to attend to filings in other federal and state court matters. See

25   id. at 2. Respondent’s attorney has no objections to a grant of an extension of time. See id.

26   ////

27   ////

28   ////
 1          Good cause appearing, IT IS HEREBY ORDERED that:
 2          1. Petitioner’s motion for an extension of time (ECF No. 11) is GRANTED, and
 3          2. Petitioner shall have thirty days from the date of this order within which to file a
 4   traverse.
 5   DATED: January 24, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
